FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period endingMay 2015 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x GlaxoSmithKline plc Result of AGM GlaxoSmithKline plc (‘GSK’) announces that at its Annual General Meeting (‘AGM’) today, all resolutions were passed by shareholders. GSK AGM Poll Results The following table shows the votes cast for each resolution: Resolution Total votes for* % Total votes against % Total votes cast Votes withheld** 1 To receive the 2014 Annual Report 2 Approval of the Annual Remuneration Report 3 Election of Sir Philip Hampton 4 Election of Urs Rohner 5 Re-election of Sir Andrew Witty 6 Re-election of Professor Sir Roy Anderson 7 Re-election of Dr Stephanie Burns 8 Re-election of Stacey Cartwright 9 Re-election of Simon Dingemans 10 Re-election of Lynn Elsenhans 11 Re-election of Judy Lewent 12 Re-election of Sir Deryck Maughan 13 Re-election of Dr Daniel Podolsky 14 Re-election of Dr Moncef Slaoui 15 Re-election of Hans Wijers 16 Re-appointment of auditors 17 Remuneration of auditors 18 Authority for the company to make donations to political organisations and incur political expenditure 19 Authority to allot shares 20 Disapplication of pre-emption rights*** 21 Authority for the company to purchase its own shares*** 22 Exemption from statement of senior statutory auditor’s name 23 Authorise reduced notice of a general meeting other than an AGM*** 24 Approval of GSK Share Value Plan Notes: * Includes discretionary votes. ** A vote withheld is not a vote in law and is not counted in the calculation of the proportion of votes "For" or "Against" a resolution. *** Indicates Special Resolutions requiring a 75% majority. Sir Christopher Gent, Tom de Swaan and Jing Ulrich did not stand for re-election as Directors, and stepped down from the Board with effect from the conclusion of the AGM. In accordance with section 430(2B) of the Companies Act 2006, GSK confirms that Sir Christopher Gent, Tom de Swaan and Jing Ulrich will receive payment of fees for service whilst a Director but no other remuneration payment or payment for loss of office will be made in connection with their departure. The following table provides further relevant information: GSK's Fifteenth AGM GSK's Fourteenth AGM Issued share capital (excluding Treasury Shares) Total votes cast and votes withheld lodged as a % of GSK's issued share capital (excluding Treasury Shares) 75.30% 74.05% Total shareholder population Total number of proxies lodged % of shareholders who lodged proxies 6.31% 5.92% Number of shareholders, corporate representatives and proxies who attended the AGM V A Whyte Company Secretary 7 May 2015 These results will shortly be available on the company's website at www.gsk.com. GSK enquiries: GSK enquiries: UK Media enquiries: David Mawdsley +44 (0) 20 8047 5502 (London) Simon Steel +44 (0) 20 8047 5502 (London) Sarah Spencer +44 (0) 20 8047 5502 (London) US Media enquiries: Stephen Rea +1 (Philadelphia) Sarah Alspach +1 (Washington, DC) Mary Anne Rhyne +1 (North Carolina) Analyst/Investor enquiries: Ziba Shamsi +44 (0) 20 8047 5543 (London) Tom Curry + 1 (Philadelphia) Gary Davies +44 (0) 20 8047 5503 (London) James Dodwell +44 (0) 20 8047 2406 (London) Jeff McLaughlin +1 (Philadelphia) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:May7,2015 By:VICTORIA WHYTE VictoriaWhyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
